Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (the “Amendment”), dated as of the 7th
day of August, 2009, is made by and between Cambium-Voyager Holdings, Inc. (the
“Corporation”), Voyager Learning Company (“Voyager”) and Ron Klausner (the
“Executive”).
WITNESSETH THAT:
WHEREAS, Voyager and the Executive are parties to an Employment Agreement,
originally dated as of May 7, 2007, and as amended and restated as of April 9,
2009 (as amended, the “Employment Agreement”); and
WHEREAS, Voyager has entered into that certain Agreement and Plan of Mergers, by
and among Voyager, the Corporation, Vowel Acquisition Corp., VSS-Consonant
Holdings II Corp., Consonant Acquisition Corp., and certain other entities
signatory thereto (the “Merger Agreement”); and
WHEREAS, in connection with the Mergers (as defined in the Merger Agreement),
Voyager shall become a wholly owned subsidiary of the Corporation; and
WHEREAS, subject to and contingent upon the consummation of the Mergers, the
Corporation and the Executive mutually desire the Executive to serve as the
Chief Executive Officer of the Corporation, pursuant to the terms of the
Employment Agreement, as amended hereby; and
WHEREAS, as provided in the Merger Agreement, certain amounts shall be deposited
into the Voyager Learning Company Executive and Deferred Benefit Trust (the
“Rabbi Trust”) for the benefit of the Executive, all of which amounts shall be
paid from the Rabbi Trust to the Executive solely to the extent provided for
hereunder; and
WHEREAS, subject to and contingent upon the consummation of the Mergers, in
order to facilitate the foregoing, the Corporation, Voyager and the Executive
desire to amend the Employment Agreement in certain respects on the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration the receipt of which is hereby acknowledged, the
Corporation, Voyager and the Executive hereby agree as follows:
1. Sections 2 through and including Section 9 of this Amendment are subject to
and contingent upon the consummation of the Mergers, and such sections shall
become effective only as of the Effective Time (as defined in the Merger
Agreement). If the Merger Agreement is terminated for any reason, then this
Amendment shall be void ab initio.
2. At the Effective Time, Voyager hereby transfers and assigns the Employment
Agreement, as amended hereby, and all liabilities and obligations thereunder
(excluding the payment obligations referenced in Section 4 and Section 8 below
which shall be retained by the Rabbi Trust and Voyager as provided in such
sections), to the Corporation, the Corporation hereby acknowledges and accepts
such transfer and assignment, and the Executive hereby consents to such transfer
and assignment. All references to the “Company” set forth in the Employment
Agreement shall mean the Corporation. Capitalized terms used in this Amendment
but not defined herein shall have the meanings set forth in the Employment
Agreement.
3. During the Executive’s employment with Corporation from and after the
Effective Time, pursuant to the Employment Agreement as amended hereby, the
Executive shall serve the Corporation as

 

 



--------------------------------------------------------------------------------



 



its Chief Executive Officer, and shall report directly to the Board of Directors
of the Corporation (the “Board”) and, if any, to the non-executive chairman of
the Board. At the Effective Time, the Executive shall be elected to serve as a
member of the Board. Following the Effective Time and so long as the Executive
remains employed by the Corporation as Chief Executive Officer, the Executive
shall be nominated by the Corporation for election to the Board in accordance
with the Corporation’s governance policies and applicable law; provided, that,
Executive’s continuing service as a member of the Board shall remain subject to
election by the Corporation’s stockholders in accordance with the Corporation’s
governance policies and applicable law. In the event the Executive’s employment
with the Corporation shall terminate for any reason whatsoever (including
without limitation, at the End Date, as defined below), the Executive agrees
that he shall immediately resign his position as a member of the Board, and each
other position that he then holds with the Corporation or any of its affiliates.
If the Executive shall fail to so resign, then such failure shall constitute
Cause, and the Board shall thereupon have the right to remove the Executive from
all such positions without further action, deed or notice.
4. Notwithstanding Sections 2(b) and 2(c) of the Employment Agreement, with
respect to calendar year 2010 and subsequent years during which the Executive
remains employed and eligible for a bonus, his bonus range shall be 0% to a
maximum of 140% of Base Salary, with a target level of 70% of Base Salary, and
all determinations relating to the Executive’s annual bonus opportunities and
payments within such range shall be made by the Compensation Committee of the
Board (the “Committee”) in its sole and absolute discretion, including with
respect to any applicable performance goals, the Board-approved budget for such
year, and the Executive’s achievement of other goals set by the Committee for
such year (“Post 2009 Annual Bonus”). The Executive and the Corporation
acknowledge that the Executive’s regular annual bonus in respect of calendar
year 2009 shall be paid by the trustee of the Rabbi Trust from the Rabbi Trust
and only secondarily from Voyager if the Rabbi Trust cannot or does not pay in
full (subject to the terms of the Rabbi Trust). Such payment shall be made at
the same time bonuses are paid to other senior executives, but no later than
March 14, 2010. In addition, if both the Effective Time occurs and the Executive
remains continuously employed with the Corporation through the date which is six
months immediately following the Effective Time (the “2009 Bonus Date”), then
the Executive shall be paid from the Rabbi Trust, and only secondarily from
Voyager if the Rabbi Trust cannot or does not pay in full (subject to the terms
of the Rabbi Trust), a bonus equal to the excess of $751,906 over the amount of
the regular annual bonus already paid to Executive in respect of calendar year
2009, if any, as provided in the preceding provisions of this paragraph, which
excess amount shall be paid on the 2009 Bonus Date (the “2009 Bonus”); provided,
however, if the Corporation terminates the Executive without Cause or in the
event he resigns for Good Reason, in either case, before the 2009 Bonus Date,
then, the Executive shall be entitled to payment of the 2009 Bonus upon the
Release Effective Date. Notwithstanding the foregoing to the contrary, the 2009
Bonus shall be forfeited in the event the Executive’s employment is terminated
by the Corporation for Cause, or in the event the Executive resigns from his
employment prior to the 2009 Bonus Date other than for Good Reason (unless,
following the fifth month after the Effective Time, he has complied with the
requirements under Section 6 of this Amendment, except that he must remain
continuously employed through such 2009 Bonus Date). The trustee of the Rabbi
Trust shall be provided specific directions to pay, or not pay, the Executive,
the 2009 Bonus in accordance with this paragraph.
5. (a) At the Effective Time, the Executive shall be granted an option to
purchase 750,000 shares of Corporation common stock pursuant to the
Corporation’s 2009 Equity Incentive Plan. The terms and conditions of such stock
options shall be determined by the Committee in its sole and absolute
discretion; provided, however, that such terms and conditions shall be no less
favorable to the Executive than those set forth on Annex A hereto; and,
provided, further, however, that such options shall vest ratably over four years
beginning on the date of grant, such that the number of vested option shall
equal the total number of options initially granted multiplied by a fraction,
the numerator of which is the number of days employed by the Corporation since
the date of grant, and the denominator of which is 1,460.

 

 



--------------------------------------------------------------------------------



 



(b) With respect to the Executive’s stock appreciation right, granted as of
April 24, 2007, relating to 300,000 shares of Voyager common stock (i) rights
with respect to 200,000 shares shall be retained by the Executive and adjusted
and converted in accordance with the terms of the Merger Agreement and
(ii) rights with respect to 100,000 shares shall automatically terminate at
Effective Time.
6. As provided under Section 10 of the Employment Agreement, the Executive’s
employment with the Corporation is and shall remain at-will and, accordingly,
the Executive may resign, and the Corporation may terminate the Executive, from
his employment at any time and for any or no reason. The Executive’s rights,
benefits and entitlements upon any such termination shall be as set forth in
this Amendment. Notwithstanding the foregoing, the Corporation hereby agrees
that in the event the Executive desires to resign from employment with the
Corporation, if and only if (i) the Executive remains employed with the
Corporation, in good standing, as Chief Executive Officer for a period of at
least five (5) months following the Effective Time, (ii) at any time following
such five (5) month period the Executive provides seven (7) months advance
notice of such resignation (the “Notice Period”), and (iii) during the Notice
Period, the Executive (X) assists the Board in any replacement search for his
successor and in transitioning his duties to his designated successor and
(Y) continues to perform his duties on behalf of the Corporation in accordance
with the Employment Agreement through the last day of the Notice Period (the
“End Date”), the Executive shall be entitled to receive from the Corporation
(A) salary and employee benefits (including his Post-2009 Annual Bonus with
respect to any calendar year that ends during the Notice Period) subject to and
in accordance with the Employment Agreement and (B) the Pro Rata Bonus (as
defined below). The “Pro Rata Bonus” shall be a bonus in respect of the calendar
year in which the End Date occurs. The amount of the Pro Rata Bonus shall equal
the amount of Post 2009 Annual Bonus that the Executive would have earned
assuming that he remained employed with the Corporation for the entire calendar
year, and based upon the Corporation’s actual performance as compared to any
applicable performance goals pre-established by the Committee, multiplied by a
fraction, the numerator of which is the number of days the Executive worked
during such calendar year, and the denominator of which is equal to 365. Such
Pro Rata Bonus shall be paid in accordance with the Corporation’s bonus plan,
and upon the later of (x) the Release Effective Date (as defined below), and
(y) at or about the same time annual bonuses are paid to other executives of the
Corporation, but in no event later than March 15 of the calendar year following
the year in which the End Date occurs. If the foregoing payments and benefits
become payable as provided above and are so paid or provided, no additional
payments and benefits shall be owed or paid under Section 7 of this Amendment,
or under any severance plan, policy or arrangement of the Corporation.
7. As of the Effective Time, and except as provided in Section 8(b) below,
Sections 4 and 5 of the Employment Agreement (entitled, respectively, “Severance
and Change in Control Protection” and “Regular Severance Benefits”) are hereby
terminated, deleted in their entirety, and replaced by the following provisions;
provided, however, that the terms and conditions in Section 6 of the Employment
Agreement (entitled, “Conditions to Receiving Severance Benefits”) shall remain
in full force and effect and shall apply with respect to the payments discussed
immediately below:
The Executive’s Entitlement to Severance Payments.
If the Executive’s employment terminates either by the Corporation without Cause
or by the Executive’s resignation for Good Reason, in either case, following the
Effective Time and on or prior to December 31, 2010, then the Executive shall be
entitled to his Base Salary through, and at the rate in effect on, the date of
termination, plus an amount equal to the greater of (x) 100% of the Executive’s
then-current annualized rate of Base Salary, or (y) the Executive’s Post 2009
Annual Bonus applicable in respect of 2010, at the target level determined in
accordance with Section 4 above, and calculated as if the Executive was employed
for all of 2010 (and assuming that all applicable performance goals were
attained at such target level). Such amount shall be paid upon the later of
(x) the Release

 

 



--------------------------------------------------------------------------------



 



Effective Date and (y) at or about the same time annual bonuses in respect of
the calendar year in which the Executive’s termination occurs are paid to other
executives of the Corporation but not later than March 15 after such calendar
year.
If the Executive’s employment terminates either by the Corporation without
Cause, or by the Executive’s resignation for Good Reason, in either case on or
after January 1, 2011, then the Executive shall be entitled to the following:
(A) his Base Salary through, and at the rate in effect on, the date of
termination, paid in accordance with the Corporation’s regular payroll schedule;
and
(B) an amount equal to 100% of the Post 2009 Annual Bonus for the year in which
such termination occurs, calculated as if the Executive was employed for the
entire year in which such termination occurred (but subject to the Committee’s
determination of Executive’s achievement of applicable performance goals for
such year), multiplied by a fraction, the numerator of which is equal to the
number days the Executive worked in the year of termination, and the denominator
of which is equal to 365. Such amount shall be paid upon the later of (x) the
Release Effective Date, and (y) at or about the same time annual bonuses in
respect of such year of termination are paid to other executives of the
Corporation (but no later than March 15 of the year immediately following the
year in which such termination occurs); and
(C) payments that in the aggregate equal 100% of the then-current annual Base
Salary (the “Aggregate Amount”), paid as follows: (i) a portion of the Aggregate
Amount equal to the maximum amount that will qualify under the limitation set
forth under Treasury Regulation 1.409A-1(b)(9)(iii)(A), shall be paid in equal
installments ratably in the form of salary continuation payments in accordance
with the Corporation’s regular payroll schedule for a period of one year
commencing with the first regularly scheduled payroll date immediately following
the Release Effective Date; and (ii) a portion of the Aggregate Amount equal to
the excess of the Aggregate Amount over the sum of the payments described in
clause (i), shall be paid in a lump sum on the 5th business day immediately
following the Release Effective Date (but no later than March 15 of the year
immediately following the year in which such termination occurs).
In addition, if the Executive’s employment terminates either by the Corporation
without Cause or on account of Executive’s resignation for Good Reason, then the
Executive will be entitled, subject to his continued payment of any required
premiums, to continued participation for eighteen months in all medical, dental
and vision plans which cover him (including eligible dependents) upon the same
terms and conditions (except for the requirements of his continued employment)
in effect for active employees of the Corporation. If Executive obtains other
employment that offers substantially similar or improved benefits as to any
particular medical, dental or vision plan, such continuation of coverage by the
Corporation for such similar or improved benefit under such plan under this
paragraph will cease. The continuation of health benefits under this
subparagraph shall reduce and count against Executive’s right under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). To
the extent that such post-employment coverage cannot be provided to Executive
(including his eligible dependents) under any such plan at the same cost as in
effect for active employees of the Corporation (either because the plan does not
permit the foregoing coverage for

 

 



--------------------------------------------------------------------------------



 



terminated employees on such terms or such post-employment coverage would have
material adverse tax consequences to the Executive) but that coverage under
COBRA is available, then the Executive will be required to pay the applicable
premium for such coverage under COBRA but shall be reimbursed by the Corporation
each month for the amount of any monthly premium cost paid by the Executive in
excess of the cost of the coverage applicable to active employees.
In the event (i) the Executive is terminated by the Corporation for Cause at
anytime during his employment, or (ii) the Executive resigns other than for Good
Reason (unless, following the fifth month after the Effective Time, he has
complied with the requirements of Section 6 of this Amendment), then the
Executive shall: (a) only be entitled to his Base Salary through the date of
termination; (b) not be entitled to any further payments under his Employment
Agreement or this Amendment; and (c) all outstanding vested and unvested stock
options and equity compensation awards shall immediately and automatically
terminate and be forfeited.
8. (a) Retention Bonus. In addition to the other payments provided for in the
Employment Agreement and this Amendment, as provided for under the Rabbi Trust,
if both the Effective Time occurs and the Executive remains continuously
employed with the Corporation through the first anniversary of the Effective
Time, then the Executive shall be paid, from the Rabbi Trust and only
secondarily from Voyager if the Rabbi Trust cannot or does not pay in full
(subject to the terms of the Rabbi Trust), a special payment equal to $268,538
which shall be paid on such first anniversary (the “Retention Bonus”); provided,
however, if the Corporation terminates the Executive without Cause or in the
event he resigns for Good Reason, in either case, before such anniversary, then,
in addition to any other rights under this Amendment, the Executive shall be
entitled to payment of the Retention Bonus upon the Release Effective Date.
Notwithstanding the foregoing to the contrary, the Retention Bonus shall be
forfeited in the event the Executive’s employment is terminated by the
Corporation for Cause, or in the event the Executive resigns from his employment
other than for Good Reason (unless, following the fifth month after the
Effective Time, he has complied with the requirements of Section 6 of this
Amendment, except that he must remain continuously employed through such first
anniversary).
(b) Change of Control Bonus. In addition to the other payments provided for in
the Employment Agreement and this Amendment, as provided for under Section 4(a)
of the Agreement and as amended hereby, if both the Effective Time occurs and
the Executive remains continuously employed with the Corporation through the
date which is six months immediately following the Effective Time (the “Six
Month Date”), then the Executive shall be paid, from the Rabbi Trust and only
secondarily from Voyager if the Rabbi Trust cannot or does not pay in full
(subject to the terms of the Rabbi Trust), a special payment equal to $805,612
which shall be paid on the Six Month Date (the “Change of Control Bonus”);
provided, however, if the Corporation terminates the Executive without Cause or
in the event he resigns for Good Reason, in either case, before Six Month Date,
then, in addition to any other rights under this Amendment, the Executive shall
be entitled to payment of the Change of Control Bonus upon the Release Effective
Date. Notwithstanding the foregoing to the contrary, the Change of Control Bonus
shall be forfeited in the event the Executive’s employment is terminated by the
Corporation for Cause, or in the event the Executive resigns from his employment
other than for Good Reason (unless, following the fifth month after the
Effective Time, he has complied with the requirements of Section 6 of this
Amendment, except that he must remain continuously employed through such Six
Month Date). The Executive’s right to receive a tax gross-up payment as provided
under Section 7 of the Employment Agreement, as amended hereby, shall not apply
to, or in respect of, the Change of Control Bonus.
(c) Directions to Trustee. With respect to the payments discussed in Section
8(a) and 8(b) above, the trustee of the Rabbi Trust shall be provided specific
directions to pay, or not pay, the Executive, such payments in accordance with
this paragraph.

 

 



--------------------------------------------------------------------------------



 



9. Notwithstanding anything in this Amendment or in the Employment Agreement to
the contrary, any payments (other than regularly scheduled Base Salary or other
amounts earned but not yet paid, including without limitation expense
reimbursements and accrued but unused vacation pay in accordance with the
Employer’s normal practices) due to the Executive following a termination of
Executive’s employment (except in the case of Executive’s death or Disability),
the Corporation’s obligation to make any such payment shall be conditioned upon
the Executive executing and delivering to the Corporation a general release, in
form annexed to the Employment Agreement as Exhibit B, and such release becoming
fully effective and irrevocable under applicable law; provided, however, if
Executive shall fail to deliver such release within 30 days of termination, then
he shall no longer be entitled to such payments. The date on which such release
becomes fully effective and irrevocable under applicable law shall be referred
to as the “Release Effective Date”. This Section 9 shall be subject to the
provisions of Section 12 of the Employment Agreement which remain in effect for
all other purposes of this Amendment and the Employment Agreement.
10. Effective immediately following the Effective Time, other than with respect
to any transactions contemplated by the Merger Agreement, Section 7 of the
Employment Agreement is hereby amended and restated in its entirety and replaced
with the following, with the intention that this provision shall replace and
supersede the tax gross-up payment for golden parachute excise taxes under the
Multi-Year Stock Option Grant dated February 4, 2004:
If any payments or benefits, whether pursuant to the terms of this Amendment,
the Employment Agreement or any other plan, arrangement or agreement of the
Corporation or any person affiliated with the Corporation (collectively, the
“Payments”), received or to be received by the Executive will be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code (or
any similar tax that may hereafter be imposed), then the Corporation shall pay
to the Executive an additional amount (the “Gross-Up Payment”). The Gross-Up
Payment shall be an amount which, when combined with the net amount of the
Payments retained by the Executive (after giving effect to the application of
the Excise Tax and all other applicable taxes on the Payments) will result in
the net amount received by the Executive equaling the net amount of the Payments
the Executive would have received absent application of the Excise Tax. The
process for calculation of the Excise Tax, determining the amount of any
Gross-Up Payment and other procedures relating to this Section 10 are as
follows:
(a) Subject to paragraph (c) below, all determinations required to be made under
this provision, including whether a Gross-Up Payment is required and the amount
of such Gross-Up Payment, shall be made by the Auditor selected in accordance
with paragraph (b) below. The Auditor shall provide detailed supporting
calculations both to the Corporation and the Executive within thirty
(30) business days after the event giving rise to the application of
Section 4999 of the Internal Revenue Code or such earlier time as requested by
the Corporation. If the Auditor determines that no Excise Tax is payable to the
Executive, it shall furnish the Executive with a written report indicating that
he has substantial authority not to report any Excise Tax on his federal income
tax return. Any determination by the Auditor shall be binding upon the
Corporation and the Executive. Any Gross-Up Payment, as determined pursuant to
this provision shall be paid by the Corporation to the Executive (or to the
appropriate taxing authority on Executive’s behalf) when the applicable tax is
due. As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Auditor hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Corporation exhausts its
remedies pursuant to paragraph (c) below and the Executive thereafter is
required to make a payment or additional payment of any Excise Tax, the Auditor
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive, but in no event later than thirty (30) days after a demand for
payment by

 

 



--------------------------------------------------------------------------------



 



the Internal Revenue Service to the Executive. In no event shall the Gross-Up
Payment or the Underpayment be made later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the related
taxes are remitted to the taxing authority.
(b) The Auditor shall be the Corporation’s then current public accounting firm.
The Corporation shall be responsible for paying any applicable Auditor’s fee.
(c) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than fifteen (15) business days after the Executive
knows of such claim and shall apprise the Corporation of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the period ending on the day
prior to the day that any payment of taxes with respect to such claim is due or
the thirty day period following the date on which the Executive gives such
notice to the Corporation, whichever period is shorter. If the Corporation
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall (i) give the Corporation any
information reasonably requested by the Corporation relating to such claim,
(ii) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation, (iii) cooperate with the
Corporation in good faith in order effectively to contest such claim, and
(iv) permit the Corporation to participate in any proceedings relating to such
claim; provided, however, that the Corporation shall bear and pay directly all
costs and expenses (including attorneys fees and any additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or other
related tax, including interest and penalties with respect thereto, imposed as a
result of such representation and payment of costs and expenses or reimburse the
Executive on an after tax basis for tax preparation expenses associated with the
preparing; refiling; extensions; or other actions taken by the Executive’s tax
preparer to comply with these instructions or the Corporation’s subsequent
instructions. Any payment or reimbursement of costs and expenses shall be paid
within 10 business days after they are incurred, but in any event no later than
the end of the Executive’s taxable year following the Executive’s taxable year
in which the taxes that are the subject of the contest are remitted to the
taxing authority, or where as a result of such contest no taxes are remitted,
the end of the Executive’s taxable year following the Executive’s taxable year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the litigation. Any Excise Taxes or income taxes imposed
as a result of such representation and payment of costs and expenses shall be
reimbursed to the Executive within 10 business days after they are incurred but
in any event no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the related
taxes. Without limitation on the foregoing provisions of this paragraph (c), the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect to such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that if the Corporation directs the Executive to
pay such claim and sue for a refund, the Corporation shall immediately
distribute the amount of such payment to the Executive and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax and
other related tax, including interest or penalties with respect thereto, imposed
with respect to such distribution or with respect to any imputed income with
respect to such

 

 



--------------------------------------------------------------------------------



 



distribution; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Any Excise Taxes or income taxes imposed as a
result of such distribution shall be reimbursed to the Executive within 10
business days after they are incurred but in any event no later than the end of
the Executive’s taxable year next following the Executive’s taxable year in
which the Executive remits the related taxes. Furthermore, the Corporation’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, an other issue raised by the Internal
Revenue Service or any other authority.
(d) If, after the receipt by the Executive of a Gross-Up Payment for any reason,
including but not limited to a distribution by the Corporation pursuant to
paragraph (c) above, the Executive becomes entitled to receive any refund with
respect to any such payment, the Executive shall (subject to the Corporation’s
complying with its obligations under paragraph (c)), promptly pay to the
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).
11. Section 9 of the Employment Agreement is clarified such that any set off
described in clause (ii) of the last sentence thereof shall only be made against
amounts that are not subject to Section 409A of the Internal Revenue Code unless
such set off would not result in accelerated or additional taxes under said
Section 409A.
12. The parties hereto shall, simultaneously with the execution of this
Amendment, execute the Amendment to Employee Invention, Assignment,
Confidentiality and Restrictive Covenant Agreement, by and between Voyager
(formerly known as ProQuest Company) and the Executive, dated as of April 2,
2003, in the form set forth as Annex B hereto.
13. Except as expressly modified herein, the Employment Agreement shall
otherwise remain in full force and effect, and is hereby ratified by the
Corporation and Voyager.
14. This Amendment may be executed in counterparts, each of which shall
constitute an original, but both of which together shall constitute one and same
instrument.
15. This Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to its
principles of conflicts of laws.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed this Amendment to Employment
Agreement as of the day and year set forth above.

            VOYAGER LEARNING COMPANY
      By:   /s/ Todd W. Buchardt         Name:   Todd W. Buchardt       
Title:   Senior Vice President, General Counsel and Secretary       
CAMBIUM-VOYAGER HOLDINGS, INC.
      By:   /s/ Scott J. Troeller         Name:   Scott J. Troeller       
Title:   President              /s/ Ron Klausner       RON KLAUSNER         

 

 



--------------------------------------------------------------------------------



 



         

ANNEX A
AMENDMENT TO RON KLAUSNER EMPLOYMENT AGREEMENT
TERMS AND CONDITIONS OF OPTION GRANTS AS REFERENCED IN SECTION 5 OF THE
AMENDMENT

 

 



--------------------------------------------------------------------------------



 



ANNEX B
AMENDMENT TO EMPLOYEE INVENTION, ASSIGNMENT, CONFIDENTIALITY AND
RESTRICTIVE COVENANT AGREEMENT
This Amendment to Employee Invention, Assignment, Confidentiality and
Restrictive Covenant Agreement (the “Amendment”), dated as of the 7th day of
August, 2009, is made by and between Cambium-Voyager Holdings, Inc. (the
“Corporation”), Voyager Learning Company, formerly known as ProQuest Company
(“Voyager”) and Ron Klausner (the “Executive”).
WITNESSETH THAT:
WHEREAS, Voyager and the Executive are parties to that certain Employee
Invention, Assignment, Confidentiality and Restrictive Covenant Agreement dated
as of April 2, 2003 (the “Inventions Agreement”); and
WHEREAS, Voyager has entered into that certain Agreement and Plan of Mergers, by
and among Voyager, the Corporation, Vowel Acquisition Corp., VSS-Consonant
Holdings II Corp., Consonant Acquisition Corp., and certain other entities
signatories thereto (the “Merger Agreement”); and
WHEREAS, in connection with the Mergers (as defined in the Merger Agreement),
Voyager shall become a wholly owned subsidiary of the Corporation; and
WHEREAS, subject to and contingent upon the consummation of the Mergers, the
Corporation, Voyager and the Executive desire to amend the Inventions Agreement
on the terms and conditions set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration the receipt of which is hereby acknowledged, the
Corporation, Voyager and the Executive hereby agree as follows:
1. Sections 2 through and including Section 5 of this Amendment are subject to
and contingent upon the consummation of the Mergers, and such sections shall
become effective only as of the Effective Time (as defined in the Merger
Agreement). If the Merger Agreement is terminated in accordance with its terms,
then this Amendment shall be void ab initio.
2. Voyager hereby transfers and assigns the Inventions Agreement, as amended
hereby, and all rights thereunder, to the Corporation, the Corporation hereby
acknowledges and accepts such transfer and assignment, and the Executive hereby
consents to such transfer and assignment. All references to the “ProQuest” set
forth in the Inventions Agreement shall mean, collectively, the Corporation and
Voyager.
3. The Executive hereby confirms and agrees that no items have been, or are now
required to be, listed on Exhibit A to the Inventions Agreement.
4. Section 4 of the Inventions Agreement is hereby amended to provide that each
and every reference to a “twelve (12) month” period set forth in Section 4 of
the Inventions Agreement, including such references in Sections 4.1, 4.2, 4.3
and 4.6, shall be replaced with a reference to a “twenty-four (24) month”
period.
5. Section 5.7 of the Inventions Agreement is hereby amended to provide that the
reference to “Michigan” shall be replaced with a reference to “New York.”

 

 



--------------------------------------------------------------------------------



 



6. Except as expressly modified herein, the Inventions Agreement shall otherwise
remain in full force and effect, and is hereby ratified by the Executive.
7. This Amendment may be executed in counterparts, each of which shall
constitute an original, but both of which together shall constitute one and same
instrument.
8. This Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Michigan, without giving effect to its
principles of conflicts of laws.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed this Amendment to Employee
Invention, Assignment, Confidentiality and Restrictive Covenant Agreement as of
the day and year set forth above.

            VOYAGER LEARNING COMPANY
      By:   /s/ Todd W. Buchardt         Name:   Todd W. Buchardt       
Title:   Senior Vice President, General Counsel and Secretary       
CAMBIUM-VOYAGER HOLDINGS, INC.
      By:   /s/ Scott J. Troeller         Name:   Scott J. Troeller       
Title:   President              /s/ Ron Klausner       RON KLAUSNER           

 

 